NOTE: This order is nonprecedential.

  Wniteb $)tate~ QCourt of ~eal~
      for tbe jfeberal QCircuit

                  (Serial No. 10/200,747)
              IN RE ARNOLD G. KLEIN


                        2010-1411


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                      ON MOTION


                       ORDER
    Upon consideration of the unopposed motion to substi-
tute Louis W. Tompros as principal counsel for Arnold G.
Klein,
   IT Is ORDERED THAT:
   The motion is granted.

                                    FOR THE COURT

    SEP 21 2010                     lsI Jan Horbaly
       Date                         Jan Horbaly
                                    Clerk

                                            eeuJ~~'PfALS
                                       u.s.THE I'ED!AAl CIRCUITPeR
                                            SEP e1 ~OlO
                                              JAN HORBALY
                                                 ClERK
INREKLEIN                    2

cc: Raymond T. Chen, Esq.
    Louis W. Tompros, Esq.
s20